In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00006-CV

____________________


IN THE INTEREST OF R.T.J.N.




On Appeal from the County Court at Law No. 3
Montgomery County, Texas

Trial Cause No. 07-09-09376 CV




MEMORANDUM OPINION

 Khevaja Nazimuddin and Linda Nazimuddin filed a notice of accelerated appeal of
the trial court's order declining jurisdiction of a suit affecting the parent-child relationship. 
We questioned our jurisdiction over the appeal and instructed the parties to file written
responses.  The appellants filed a response. On July 30, 2008, the trial court stayed the
proceeding for ninety days to allow the parties to commence a proceeding in Arkansas "after
which date the pending motion shall be dismissed."  Although the order of July 30, 2008,
contemplated the signing of an order of dismissal, the appellants contend no order of
dismissal has been signed. 
	Although the trial court declined to exercise jurisdiction on grounds of forum non
conveniens, the trial court did not sign an order dismissing the case.  Thus, the trial court's
order is not appealable as a final judgment.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
195 (Tex. 2001); Fowler v. Fowler, No. 10-01-294-CV (Tex. App.-Waco Jan. 14, 2004, no
pet.) (mem op.).  Although we gave notice that the appeal was subject to dismissal, the
appellants supplied no authority that supports the exercise of appellate jurisdiction at this
time.  Accordingly, the appeal is dismissed for lack of jurisdiction.
	APPEAL DISMISSED.
								______________________________
									HOLLIS HORTON
										Justice

Opinion Delivered March 5, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.